Case 8:19-cv-01986-CEH-SPF Document 20 Filed 12/01/20 Page 1 of 2 PageID 261


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RAMEL BORN ALLAH EL,

       Plaintiff,

v.                                                               Case No: 8:19-cv-1986-T-36SPF

THOMAS L. BADEN, CHARLES F.
FELDMAN, JOHN F. KENDALL,
JONATHAN A. LAMBERT and
MARLENE S. NEIFERT,

       Defendants.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn (Doc. 18). In the Report and Recommendation, Magistrate Judge

Flynn recommends that: (1) Plaintiff’s motion to proceed in forma pauperis (Doc. 16) be denied;

and (2) Plaintiff’s Second Amended Complaint (Doc. 15) be dismissed with prejudice. Plaintiff

was provided a copy of the Report and Recommendation and afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). On May 26, 2020, Plaintiff filed objections to the

Report and Recommendation. See Doc. 19.

       The Court has undertaken a de novo review of the record in conjunction with Plaintiff’s

specific objections and concludes that Plaintiff’s objections are without merit. Upon consideration

of the Report and Recommendation and Plaintiff’s objections thereto, and upon this Court's

independent examination of the file, it is determined that the Report and Recommendation should

be adopted. Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     Plaintiff’s objections to the Report and Recommendation are OVERRULED.
Case 8:19-cv-01986-CEH-SPF Document 20 Filed 12/01/20 Page 2 of 2 PageID 262


      (2)    The Report and Recommendation of the Magistrate Judge (Doc. 18) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (3)    Plaintiff’s motion to proceed in forma pauperis (Doc. 16) is DENIED.

      (4)    Plaintiff’s Second Amended Complaint (Doc. 15) is DISMISSED with prejudice.

      (5)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on December 1, 2020.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
